Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 12/23/2020 which amends claim 1, and cancels claims 2-9 has been entered. The following office action is applied to the pending claims 1 and 10-23.
                 EXAMINER' S AMENDMENT
              An Examiner' s Amendment to the record appears below. Should the change and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than payment of the Issue Fee. Authorization for this Examiner' s Amendment was given in communication with Charles Ho on 4/18/2021. Applicants agreed the Examiner’s  proposed amendment to claims 1 and 11, and agreed to cancel claims 10, 12 and 14-18.
         
Claim 1 (Currently amended). A method for preparing 1,5-pentanediamine by fermentation, 
(1)    culturing a cell overexpressing a lysine decarboxylase and adding the substrates lysine and pyridoxal phosphate to start whole-cell catalysis to obtain a fermentation broth comprising 1,
5-pentanediamine, wherein the cell is a cell whose expression is enhanced by replacing the
promoter of the lysine decarboxylase gene with T7 promoter, and the cell is E. coli BL21(DE3), and no acidic pH regulator is added to the fermentation broth, wherein the cells themselves generate CO2, to neutralize 1,5-pentanediamine;
(2)    removing the cells in the fermentation broth to obtain a clear liquid of fermentation broth; 
(3)    by distillation under reduced pressure at about -0.095 MPa and at a temperature from 60 °C to 70 °C, and then adding a base to obtain a treatment liquid; and
(4)    extracting a composition containing 1,5-pentanediamine from the treatment liquid obtained in the step (3) by distillation under the reduced pressure.
 
Cancel claim 10.
 
Claim 11 (Currently amended). The method according to claim 1, wherein in step (2), the removing is centrifuging or filtering. 

  Cancel claims 12 and 14-18. 
                                         Rejections withdrawn

The 103 rejection of claims 1-7 and 9-23 by US20100292429 (‘429) nad  US20170369913 (‘913) is withdrawn in light of the above-stated amendment to claim 1, and in light of cancellation of claims 2-7 and 9. The 103 rejection of claim 8 by ‘429, ‘913, US20090155296 and US20090053769 is withdrawn in light of the above-stated amendment to claim 1.
  		                   Reasons allowed 
The closest prior art is US20100292429 (‘429) which teaches a process of producing 1,5-diaminopentane (DAP) having steps of (1) “fermentation” [Symbol font/0xAE] (2)“removal of cell” [Symbol font/0xAE] (3)“pH adjustment” (to alkaline pH by adding the base) and then “thermal treatment” (which inherently removes carbon dioxide)[Symbol font/0xAE] (4) “extraction” and “distillate purification” (see Figure 1, ‘429), wherein the fermentation allows overexpression of a lysine decarboxylase (LDC) in E.coli such as BL21(DE3) using T7 promoter has been known in the art (see Office action mailed 11/3/2020). By comparison of ‘429 process of steps (1)-(4) with the claimed steps (1)-(4) of claim 1, it is found that there are  differences led to non-obviousness between instant method and ‘429 process.
The major difference is that ‘429 uses an organic solvent (such as n-butanol) extraction ([0073], ‘249) whereas the claimed method  is done by the “distillation under the reduced pressure” (see the above the amendment  to claim 1, and see [0018] of applicants’ specification). The other difference refers to instant step (3) which requires removing CO2 first and then adding an alkaline base (increasing pH) whereas the process of ‘249 has the reversed steps (adjusting to alkaline  pH first and then performing the “thermal treatment (which necessarily removes CO2). Although selection of any order for performing process steps is prima facie obvious, the prior art ‘429 teaches only “thermal treatment” (which necessarily removes CO2); and thus, ‘429 does not reasonably teach or suggest  the claimed step “removing carbon dioxide from the liquid obtained in step (2) by distillation under reduced pressure at about -0.095 MPa and at a temperature from 60 °C to 70 °C, and then adding a base to obtain a treatment liquid” (see the above amendment of claim; and see also  [0128] and [0118], lines 1-8,  applicants’ specification), wherein said “distillation under reduced pressure” results in relatively low loss rate of DAP with improved distillation yield of the produced DAP as set forth in Table 2 and [0128] of applicants’ specification. Examiner has noted that claim 1 recites the closed term “consisting of” with the claimed “steps”.  Thus, the claimed method of claim 1 is non-obvious over the prior art of record.
Therefore, claims 1, 11, 13 and 19-23 are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/Samuel  W. Liu/
Examiner, Art Unit 1656
April 17, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600